— Judgment unanimously affirmed, without costs. Memorandum: Petitioner appeals from a judgment in this article 78 proceeding which confirmed a decision of respondent made after a fair hearing. Respondent ruled that petitioner may not receive payments under the New York State Medical Assistance Program for services rendered by an employee. Petitioner, a psychiatrist, had referred some of his patients to an employee, who held a degree in psychology but was not licensed or registered with the New York State Department of Education as a practitioner in any recognized field of medical service, including medicine, nursing, psychology, physician’s assistant or specialist’s assistant. Respondent denied petitioner’s claims for reimbursement for the services of the employee on the ground that since the employee was not licensed or registered, he was not a qualified provider of medical services under the medical assistance program. The licensing rules seek to insure that medical services for which reimbursement is sought are performed by qualified persons, dnd since there was a rational basis to find on the record in this case that the psychologist was not licensed or exempt from licensure under the applicable statutes and regulations, there was a rational basis upon which respondent denied petitioner’s claim (see Matter of Howard v Wyman, 28 NY2d 434, 438). (Appeal from judgment of Chautauqua Supreme Court — art 78.) Present — Simons, J.P., Hancock, Jr., Doerr, Denman and Schnepp, JJ.